Citation Nr: 0933323	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-27 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for left thumb dislocation with traumatic arthritis.

2.  Entitlement to a disability rating in excess of 10 
percent for fracture, navicular, left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to 
September 1970 and from May 1974 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In January 2007, the Veteran withdrew his previous request 
for a hearing at the RO.


FINDINGS OF FACT

1.  The Veteran's left thumb dislocation with traumatic 
arthritis is characterized by x-ray evidence of traumatic 
arthritis and motion of the thumb such that the Veteran can 
touch the thumb pad to the fingertips.

2.  The Veteran's fracture, navicular, left wrist, is 
characterized by limitation of motion and no ankylosis or 
abnormal neurological findings.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for left thumb dislocation with traumatic arthritis 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5228 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for fracture, navicular, left wrist, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5215 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in August 2005 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  He 
was told that, in order to substantiate his claims, the 
evidence had to show that his disabilities had gotten worse.

In April 2006, the RO provided the Veteran with notice 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The April 2006 letter also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The Veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  The 
August 2009 Brief from the Veteran's representative contained 
the rating criteria for the Veteran's disabilities.  As such, 
it is clear the Veteran's representative was aware of the 
evidence needed to substantiate his claims.  Therefore, the 
Veteran had effective knowledge of all necessary criteria 
regarding his claim for an increased evaluation.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in June 2007, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
Veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the Veteran received inadequate preadjudicatory 
notice, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  Shinseki v. Sanders, No. 07-1209 
(S. Ct. April 21, 2009).

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  In June 2007, the Veteran 
was afforded examinations with regard to his claims.  Both 
were conducted by a medical professional who reviewed the 
claims file, solicited symptomatology from the Veteran, 
conducted a thorough examination, and provided diagnoses and 
conclusions based on the record.  Therefore, the examinations 
afforded to the Veteran are adequate.  Nieves-Rodriguez v. 
Peake, 22 Vet. App 295 (2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Applicable Law and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).


Thumb

The Veteran's left thumb disability is rated 10 percent 
disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5228 (2008).  This rating contemplates the presence 
of periarticular pathology productive of painful motion.  
38 C.F.R. § 4.59 (2008).  The rating is also consistent with 
limitation of motion of the thumb to where there is a gap of 
one to two inches between the thumb pad and the fingers.  
38 C.F.R. § 4.71a, Diagnostic Code 5228.  In order to warrant 
a higher rating, there must be the functional equivalent of 
limitation of motion of the thumb to where there is a gap of 
more than two inches between the thumb pad and the fingers.  
Diagnostic Code 5228; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In November 2005, the Veteran underwent VA examination.  He 
complained of chronic daily aching and stiffness of his thumb 
with limited opposition of the thumb touching the base of the 
5th metacarpophalangeal joint.  On examination, there was no 
ankylosis.  Flexion was fixed at 10 degrees, with maximum 10-
40 degrees out of 0-50 degrees and at the interphalangeal 
joint, he has flexion from 0 to 90 degrees.  The thumb palmar 
abduction is 0-50/70 degrees.  The Veteran was able to use 
his hand as a unit.  He was able to touch the thumb to the 
tip of the fingertips.  However, he could not touch it to the 
base of the 5th finger.  When asked to comment on any 
additional limitation of motion due to functional impairment, 
the examiner indicated it was not applicable.  X-rays 
revealed osteoarthritic changes in the first MP joint, and a 
small corticated bony fragment was seen just lateral to the 
joint space which could be an old chip fracture.  The 
diagnosis was dislocation of the left thumb with residuals.

In June 2007, the Veteran underwent VA examination.  There 
were no acute flare-ups of the joint disease that have been 
incapacitating.  On examination, there was no ankylosis.  The 
Veteran had limited range of motion of the left thumb at the 
metacarpophalangeal joint.  Flexion was fixed at 10 degrees, 
with maximum range of motion from 10 to 40 degrees out of 0 
to 50 degrees, and at the interphalangeal joint, he had 
flexion 0 to 90/90 degrees.  He had thumb palmar abduction 0 
to 50/70 degrees.  The Veteran could touch the tip of his 
thumb to his fingertips.  However, he had difficulty touching 
it to the base of the 5th metacarpophalangeal joint.  The 
diagnosis was dislocation of the left thumb, status post open 
reduction, with internal fixation, with residuals.

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.

Diagnostic Code 5228 provide that, for either the major or 
minor hand, limitation of motion of the thumb warrants a 10 
percent rating with a gap of one to two inches between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  A 20 percent rating is assigned with a 
gap or more than two inches between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.

With regard to the specific criteria associated with 
Diagnostic Code 5228, the Board finds that the Veteran's 
disability does not meet the criteria for an increased rating 
to 20 percent.  Both VA examinations show the Veteran was 
able to touch his thumb to his fingertips.  As such, there is 
no evidence that there was a gap of more than two inches 
between the thumb pad and the fingers on this motion.  
Furthermore, the Veteran denied any flare-ups resulting in 
additional functional impairment during his examination in 
June 2007.  As such, a higher rating is not warranted.  
38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, supra.

The Board is aware of the Veteran's implied assertions that 
he is worse.  However, the more probative evidence 
(consisting of VA examinations prepared by skilled 
professionals) establishes that the thumb is not ankylosed 
and that he does not have the functional equivalent of 
limitation of motion to where there is a gap of more than two 
inches between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  Rather, there is 
periarticular pathology productive of minimal functional 
impairment.

There are no other potentially applicable Diagnostic Codes.  
As such, the evidence preponderates against the Veteran's 
claim, and it must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Wrist

The Veteran's left wrist disability is rated 10 percent 
disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5215 (2008).  The Veteran's specific disability is 
not listed on the Rating Schedule, and the RO assigned 
Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27, which 
provides that unlisted disabilities requiring rating by 
analogy will be coded by the numbers of the most closely 
related body part and "99."  See 38 C.F.R. § 4.20 (2008).  
The RO determined that the most closely analogous Diagnostic 
Code is 38 C.F.R. § 4.71a, Diagnostic Code 5215, limitation 
of motion of the wrist.

This rating contemplates the presence of periarticular 
pathology productive of painful motion.  38 C.F.R. § 4.59 
(2008).  The rating is also consistent with limitation of 
motion of the wrist, with dorsiflexion to less than 15 
degrees or palmar flexion limited in line with forearm.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.  A higher disability 
rating is not available under this Diagnostic Code.

In November 2005, the Veteran underwent VA examination.  He 
complained of residual aching and stiffness on a daily basis.  
He developed numbness in the index and middle finger when 
waking in the morning.  He had no acute flare-ups of wrist 
pain in the last twelve months.  The examiner noted that the 
Veteran is right-handed.  On examination, the wrist was 
painful at the extremes of flexion.  There was no additional 
limitation of motion with repetitive movements.  The Veteran 
had wrist flexion from 0 to 50 degrees with pain.  X-rays of 
the wrist were normal with regard to the wrist.  The 
arthritis of the first MP joint was noted.  The Diagnoses 
were fracture of the left wrist with post-traumatic arthritis 
and carpal tunnel syndrome of the right hand, as likely as 
not related to the fracture of the left wrist.

A January 2006 VA examination report shows the Veteran had a 
normal nerve conduction velocity study of the left medial and 
ulnar nerves.

In June 2007, the Veteran underwent VA examination.  He 
complained of aching and stiffness now.  He had no acute 
flare-ups of pain in the past twelve months.  On examination, 
left wrist flexion was 0 to 80 degrees, extension was 0 to 70 
degrees, radial deviation was 0 to 20 degrees, and ulnar 
deviation was 0 to 45 degrees.  The wrist was not painful 
with motion.  In response to a question about ankylosis, the 
examiner indicated that it was not applicable.  The diagnosis 
was fracture of the left wrist with residuals.

Based on this evidence, the Board finds that a disability 
rating in excess of 10 percent is not warranted for the 
Veteran's left wrist disability.  Specifically, a 10 percent 
rating is the highest schedular rating possible under 
Diagnostic Code 5215, for limitation of motion of the wrist.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).  Because the 
joint is at the maximum evaluation for limitation of motion, 
further discussion of DeLuca v. Brown, supra, is not 
necessary.  A higher disability rating for the wrist under 
Diagnostic Code 5214 is only applicable for ankylosis of the 
wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2008).  The 
evidence of record shows the Veteran has never demonstrated 
ankylosis of his left wrist.  He was shown to have motion of 
his wrist on both examinations, and the examiner noted that 
any description of ankylosis was not applicable.  Therefore, 
a higher disability rating is not warranted under the 
criteria of Diagnostic Codes 5214 or 5215.

Furthermore, while the VA examiner noted arthritis of the MP 
joint on x-ray examination, this is arthritis of the thumb, 
which has already been separately considered and rated, as 
detailed above.  There is no arthritis on x-ray examination 
of the wrist.  Therefore, evaluation under Diagnostic Codes 
5003 or 5010 is not warranted.

Finally, the VA examiner noted in November 2005 that the 
Veteran had carpal tunnel syndrome that was as likely as not 
related to his wrist disability.  However, the Veteran 
subsequently underwent VA nerve conduction velocity study, 
and the results were normal with regard to the left medial 
and ulnar nerves.  Therefore, an evaluation for carpal tunnel 
syndrome is not warranted.

As such, the Board finds that the evidence preponderates 
against a finding that the Veteran's left wrist disability 
warrants an increased rating.  As such, the claim must be 
denied.  Gilbert v. Derwinski, supra.


Conclusion

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board has considered whether staged ratings are 
warranted.  However, the disabilities have not significantly 
changed, and a uniform evaluation is warranted.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  In this respect, the Board notes that 
the medical evidence fails to show and the Veteran has not 
asserted that he required frequent periods of hospitalization 
for his left wrist or thumb disabilities.  In sum, there is 
no indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical, especially in the absence of any allegation of 
interference with employment.  Therefore, the Board finds 
that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A disability rating in excess of 10 percent for left thumb 
dislocation with traumatic arthritis is denied.

A disability rating in excess of 10 percent for fracture, 
navicular, left wrist, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


